Citation Nr: 1138421	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-04 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a back disorder, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  He also testified at a personal hearing at the RO in April 2010.  Transcripts of both hearings have been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The competent evidence is against finding that the Veteran has a current left knee disability that is etiologically related to a disease, injury, or event in service.

2.  The competent evidence is against finding that the Veteran has a current right knee disability that is etiologically related to a disease, injury, or event in service, or is related to a service connected disability.

3.  The competent evidence is against finding that the Veteran has a current back disability that is etiologically related to a disease, injury, or event in service, or that is related to a service connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current left knee disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The Veteran does not have a current right knee disability that was incurred in or aggravated by service, or that was caused or aggravated by a service connected disability.   38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The Veteran does not have a current low back disability that was incurred in or aggravated by service, or that was caused or aggravated by a service connected disability.  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to inform the claimant of each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of letters dated in February 2009 and July 2009. The February 2009 letter informed the Veteran of the evidence necessary to substantiate the claims for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The July 2009 letter informed the Veteran of additional VCAA notice relating to the back disorder.  While the July 2009 letter was sent after the initial consideration of the claims, the RO issued subsequent supplemental statements of the cases, which cured any timing defects. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting the claimant in the procurement of relevant records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO attempted to obtain the Veteran's service treatment records numerous times.  The National Personnel Records Center (NPRC) stated that the records were likely destroyed in the 1973 fire at that facility.  The RO was informed that a meaningful search could not be performed without additional information from the Veteran.  For example, it was noted that the company, battalion, and regiment in which the Veteran served was required.  The records do contain the Veteran's service separation examination dated in June 1956 which is entirely normal and is silent as to any complaints of a left knee injury, right knee injury, or back injury.  VA has informed the Veteran of its inability to obtain the service treatment records.  The Veteran cannot recall any actual injury in service to have involved the left knee.  It is clear that further efforts to obtain service records would be futile.  VA has also obtained private medical records identified by the Veteran but these refer to treatment no earlier than 1997 (41 years after service) for the left knee.  The Veteran did not report any earlier treatment for his left knee, right knee, or back disabilities.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the August 2011 Board hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Board finds that while there is competent evidence of current residuals of left knee, right knee and back disabilities; there also is not sufficient evidence to indicate any evidence of treatment or diagnosis of left knee, right knee and back disabilities occurred in service.  The Veteran bases his theory of service connection on a left knee injury during service and from which he has claimed secondary service connection of the right knee and back conditions.  Private treatment records reveal that the first post service treatment for a left knee condition occurred approximately in 1992 (36 years after service); a right knee disorder was first treated in 2003 (47 years after service); and a back disorder was first treated in 2007 (51 years after service).  There is insufficient evidence of incidence in service and insufficient evidence of a nexus to service.  In addition there is no medical opinion associating any right knee or back disorder to his left knee disorder.  He also has not claimed any existence of a right knee or back disorder in service.  The only evidence of a link to service is the Veteran's own statements which, by themselves, are insufficient to establish that the condition may be associated with service such that an examination is required because they are a generalized conclusory statement of etiology by a layperson.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus there is no duty to provide a VA examination regarding the claims for service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II.  Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with arthritis of either knee, or low back within one year of service.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310. The evidence must demonstrate an etiological relationship between the service-connected disabilities on the one hand and the condition said to be proximately due to the service-connected disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability. See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

As noted above, the Veteran's service treatment records were unavailable and may have been burned in the 1973 fire at the National Records Center (NPRC). The Board is aware that in such cases VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind. 

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against the award of service connection for right and left knee, and back disabilities.  

IIIA.  Analysis-  Left Knee

Initially, the Board notes that the Veteran's service treatment records are not available and thought to have been destroyed in the 1973 National Personnel Records Center (NPRC) fire.  However his June 1956 service separation examination is in the claims file and is silent as to any complaints, treatment, or diagnosis of a left knee, right knee, or back disorder.  

The Veteran alleges he has a left knee disability due to an injury sustained during service.   At his April 2010 personal hearing he testified that that he could not remember how he injured his left knee in service.  He only recalled that it locked up on him.  He stated that he went to the "medical place" on base where he was examined.  The medic told him it should be taken care of.  However as it did not hurt any more he was discharged.  Likewise during his August 2011 Travel Board hearing he testified that he was on duty and on his way in when his left "knee locked up on me."  He recalled that he went to the clinic, and the knee was looked at.  It did not bother him again during service.  Prior to discharge from service, he said it was recommended that they operate on the left knee, but that he refused it at that time.  

In a February 2009 statement the Veteran reported incurring a chip of the left knee cap in service approximately in February 1956.  At that time, the Veteran did not complain of current right knee or low back pain, but noted a past history of a left knee issue in service.  He was told that a left knee cap chip was causing his left knee to lock up.  The chip could be removed but he chose not to undergo surgery.  Thereafter, the Veteran reported intermittent pain with occasional locking.  

There is no medical evidence of any post service treatment until approximately April 2000 when the Veteran began treatment through the VAMC.  The Veteran appears to have had surgery for a meniscal injury of the left knee in approximately 1992, although no records of this surgery are available.  A subsequent VAMC June 2002 treatment record indicated a recent torn ligament of the right knee requiring surgery.  A December 2007 VAMC clinical entry reported the Veteran recently underwent surgery for an L4/L5 fracture.

Based on the evidence of record, the Board concludes that service connection for a left knee disability is not warranted.  The evidence of record indicates that the Veteran's left knee may have locked once, during his period of service.  That said the Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered an injury to the left knee during service.  He testified at both his hearings that he could not recall any actual left knee injury.  All he remembered was his left knee locking and being seen at a base dispensary or clinic.  The knee did not hurt afterwards and he sought no further treatment during service.

While he claimed to have a continuity of left knee symptomatology since service; he testified, in essence, that he did not seek any medical treatment for the left knee post service until approximately 1992.  At the April 2010 personal hearing he testified that the first time he sought treatment for the left knee post service was when he was operated on in 1992.  At that time his left knee began locking up constantly.  

Regarding his right knee he testified that it began bothering him after he underwent left knee surgery because he favored his left knee.  He subsequently underwent right knee surgery in 2003.  The back began to bother him afterwards in 2007.  

The Veteran had no records of the 1992 left knee surgery.  The hospital informed him that the doctor moved away and the records were unavailable.  
In reaching this decision, the Board has considered the Veteran's statements and descriptions of the in-service injury, and his assertions of a continuity of symptomatology thereafter.  That said the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injury and continuity of left knee problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

The Board finds the Veteran's report of the in service left knee injury inconsistent with the medical evidence of record and the Veteran's own contemporaneous statements.  The Veteran claims to have injured his left knee during service but remembers no specific injury, only the knee locking.  He was examined and released.   Significantly, the Veteran testified that the knee stopped hurting and he sought no further treatment during service for the left knee.  His separation examination was normal and there was no evidence of any complaints or diagnosis of a left knee condition.  

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced injury or complaints in service.  Rather, this is a case in which the record shows, at most, that the left knee locked once for an unknown reason that resulted only in temporary left knee pain which subsided at the dispensary after treatment, with no disability or complaints of left knee problems at separation from active service.    

Based on the foregoing contemporaneous medical evidence and lay statements that show, at most, that the left knee locked once for an unknown reason, that resulted only in temporary left knee pain, the Veteran's current description of the left knee condition continuing to cause pain and disability for 36 years after service until he underwent surgery in 1992 is not credible.  In short, the Board gives greater credence and weight to the contemporaneous medical records showing no medical treatment for the left knee until 1992, or 36 years after service, and the Veteran's statements filed in this matter than to the recent assertions describing the incident and his representations of a continuity of left knee symptomatology, which were first made immediately prior to filing a claim for entitlement to service connection.  

The Veteran's statements are simply not credible evidence in this case.  As discussed above, there are objective documents and the Veteran's own statements indicate no evidence of any actual in service injury.  Only one incident of the left knee locking in service, renders his current representations as to a continuity of left knee problems since service less than credible.  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

As there is no credible evidence of a continuity of symptomatology since service, no indication that the Veteran is competent to render a medical opinion otherwise linking his current disability to service, and there is no other medical evidence linking any current left knee disability to any incident of military service, the Board concludes that the preponderance of the evidence is against granting service connection.  


IIIB.  Right Knee, and Back disorders

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he has a right knee disability due to overcompensating for left knee problems.  In addition, the Veteran claims a current low back disability due to his left knee problem.  As previously noted the Veteran's service treatment records are not available.  However, the June 1956 separation examination was entirely normal.  

In this case, the Veteran does not allege his right knee, or back problems began while in the service.  Rather, he alleges his current problems developed after service as a result of his left knee.

The Board notes the Veteran is competent to report right knee and low back pain and other observable symptoms.  In addition, the Veteran has current diagnoses of right knee and back disabilities.  The records reveal right knee surgery and lumbar surgery.  The crucial inquiry, therefore, is whether the Veteran has indication of a right knee or back disability that was incurred in or aggravated by his military service.  For the reasons and bases set forth below, the Board concludes he does not.  

With respect to the Veteran's claim that his current right knee and low back problems were caused or aggravated by a left knee disability, as discussed above, service connection has not been established for a left knee disability.  As such, service connection may not be established for a right knee or low back disability, as secondary to service-connected left knee disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran's only service connected disability is bilateral hearing loss and there is no indication of a link between his right knee disability and low back disability and his service connected disability.

With regards to otherwise granting service connection on a direct basis, as noted above, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service or symptomatology was consistent from service.  38 C.F.R. 3.303(d).  Currently, there is no evidence of record indicating the Veteran was treated for or diagnosed with a right knee or low back disability in service, nor does the Veteran currently argue any right knee or low back disability began in service or that he experienced a continuity of symptomatology from service.  

Furthermore, no probative medical opinion has related any right knee or low back disability directly to service or any other incident of military service.  Therefore, service connection for a right knee or low back disability on a direct basis is not warranted.  The Veteran has not alleged continuity of symptomatology of the right knee or low back disabilities, but rather has asserted that they were caused by his left knee disability which is not a service connected disability.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for left knee, right knee, and back disabilities must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


